DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kishimoto Kenichi (JP2014-122884A dated 3 July 2014, listed in 1499).
Regarding claim 1, Kishimoto Kenichi discloses angle detector architecture in figures 1-7 that teaches: a resolver signal processing device to acquire and/or receive resolver excitation signal generated by the excitation signal generation unit (11), and processing the resolver signal output from the resolver, wherein the resolver signal processing device includes an angle detection device (10), and the angle detection device 10 includes an angle detection device. A timing adjusting portion 102 (a resolver signal acquiring portion) to calculate a maximum value and a minimum value of the vector length of the A-phase signal Va and the B-phase signal Yb upon reception of the A-phase signal Va and the B-phase signal Vb, and a resolver signal acquiring portion (a resolver signal acquiring portion) (see para. [0027], [0041] to [0043], Fig. 1-2) A sampling signal generating unit 107 (a resolver phase compensation unit) to compensate for the maximum or minimum value of the vector length as the phase correction amount DP (see para., [0027], [0041] to [0043], Fig. 1-2) using the phase correction amount DP compensated by the sampling signal generating portion 107, A signal converter 103, 104 (a resolver-digital converter) 
Regarding claim 2, Kishimoto Kenichi also teaches: the resolver-digital converter (103,104) is configured to output the digital signal using an envelope of the resolver signal formed using the extracted pole information (see para. 0041-0043).
Regarding claim 6, claim 6 claims same manner as claim 1 in method format. Therefore, claim 6 is rejected as well as rejected in claim 1.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein the resolver signal acquiring unit is configured to extract a plurality of sampling signals from the resolver signal using a phase delay initial value, and the resolver phase compensating unit is configured to determine whether there is pole information in the plurality of sampling signals and calculate a pole acquisition time by compensating the phase delay initial value, and the phase delay initial value is a value initially set as a time from an initial time of a square wave input into the excitation signal generating unit up to the pole information of the resolver signal.
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein when there is the pole information in the plurality of sampling signals, the resolver phase compensating unit is configured to compensate the pole acquisition 
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein when there is no pole information in the plurality of sampling signals, the resolver phase compensating unit is configured to calculate the pole acquisition time by adding and 19Attorney Docket No. 16762-0030 subtracting the phase delay initial value based on an increase or decrease of a size of the sampling signal.
Claim 7 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein receiving the resolver signal and compensating the pole information acquisition time includes: acquiring a plurality of sampling signals from the resolver signal using a phase delay initial value, checking whether there is pole information in the plurality of sampling signals, and in response to checking the pole information in the plurality of sampling signals, calculating a pole acquisition time by compensating the phase delay initial value, wherein the phase delay initial value is a value initially 20Attorney Docket No. 16762-0030 set as a time from an initial time of a square wave input into an excitation signal generating unit up to the pole information of the resolver signal.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein in calculating the pole acquisition time, when there is the pole information in the plurality of sampling signals, the pole acquisition time is compensated so 
Claim 9 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein in calculating the pole acquisition time, when there is no pole information in the plurality of sampling signals, the pole acquisition time is calculated by adding and subtracting the phase delay initial value based on an increase or decrease of a size of the sampling signal.
Cited References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cited references are related to instant application subject matters.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached at (571)272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/LAM T MAI/Primary Examiner, Art Unit 2845